DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Terminal Disclaimer
The terminal disclaimer filed on 7/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,089,319 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Winn on 7/26/2022

The application has been amended as follows: 

1. (Currently Amended) A video decoding method, comprising: 
receiving, by a decoder, a video bitstream, wherein the video bitstream comprises a to-be-decoded video and supplemental enhancement information (SEI), wherein the to-be- decoded video comprises a to-be-decoded picture sequence; 
acquiring, by the decoder, a to-be-decoded picture from the to-be-decoded picture sequence and an auxiliary message corresponding to the to-be-decoded picture, wherein the auxiliary message is comprised in the SEI and comprises profile information and level information used for decoding the independently decodable area, and the profile information is used to identify a coding tool set in the independently decodable area; 
determining, by the decoder, performance of the decoder meets a performance requirement according to the level information defined for the independently decodable area of the to-be-decoded picture; obtaining, by the decoder, a location identifier of the independently decodable area of the to-be-decoded picture according to the auxiliary message, wherein the location identifier of the independently decodable area comprises tile identifiers (tile id) of one or more tiles; and decoding, by the decoder, the independently decodable area of the to-be-decoded picture according to the location identifier of the independently decodable area comprised in the auxiliary message.

2. (Original) The method according to claim 1, wherein the auxiliary message further comprises an independently decodable area identifier, and the independently decodable area identifier is used to identify whether the to-be-decoded picture comprises the independently decodable area.

3. (Original) The method according to claim 1, wherein the auxiliary message further comprises cropping information used for decoding the independently decodable area, and the cropping information comprises a horizontal coordinate or a vertical coordinate of a top, bottom, left or right border of an independently decodable view relative to the independently decodable area; 
wherein the method further comprises: 
cropping the independently decodable area according to the cropping information in the auxiliary message to obtain the independently decodable view.

4. (Original) The method according to claim 1, wherein the to-be-decoded picture sequence comprises pictures of different packing types and flipping types; 
wherein the auxiliary message further comprises location identifiers, which are corresponding to the pictures of different packing types and flipping types, of independently decodable areas.

5. (Original) The method according to claim 4, wherein the auxiliary message further comprises at least one of cropping information, profile information and level information that is corresponding to the pictures of different packing types and flipping types and used for decoding the independently decodable areas.

6. (Currently Amended) A decoder, comprising: 
one or more processors; and 
one or more non-transitory memories, 
wherein one or more programs are stored in the one or more memories, and in addition, the one or more programs are configured to be executed by the one or more processors, and the one or more programs comprise:
an instruction, configured to receive a video bitstream, wherein the video bitstream comprises a to-be-decoded video and supplemental enhancement information (SEI) wherein the to-be-decoded video comprises a to-be-decoded picture sequence; 
an instruction, configured to acquire a to-be-decoded picture from the to-be-decoded picture sequence and an auxiliary message corresponding to the to-be-decoded picture, wherein the auxiliary message is comprised in the SEI and comprises profile information and level information used for decoding the independently decodable area, and the profile information is used to identify a coding tool set in the independently decodable area;
an instruction, configured to determine performance of the decoder meets a performance requirement according to the level information defined for an independently decodable area of the to-be-decoded picture; an instruction, configured to obtain a location identifier of the independently decodable area of the to-be-decoded picture according to the auxiliary message, wherein the location identifier of the independently decodable area comprises tile identifiers (tile id) of one or more tiles; and 
an instruction, configured to decode the independently decodable area of the to-be- decoded picture according to the location identifier of the independently decodable area comprised in the auxiliary message.

7. (Original) The decoder according to claim 6, wherein the auxiliary message further comprises one piece of the following information: an independently decodable area identifier, cropping information used for decoding the independently decodable area, and profile information used for decoding the independently decodable area.

8. (Original) A decoder, disposed in a receiving apparatus for processing a video, comprising: one or more circuits, configured to: receive a video bitstream, wherein the video bitstream comprises a to-be-decoded video and supplemental enhancement information (SEI), wherein the to-be-decoded video comprises a to-be-decoded picture sequence; acquire a to-be-decoded picture from the to-be-decoded picture sequence and an auxiliary message corresponding to the to-be-decoded picture, wherein the auxiliary message is comprised in the SEI and comprises profile information used for decoding the independently decodable area, and the profile information is used to identify a coding tool set in the independently decodable area; determining, by the decoder, performance of the decoder meets a performance requirement according to the level information defined for the independently decodable area of the to-be-decoded picture; obtain a location identifier of the independently decodable area of the to-be- decoded picture according to the auxiliary message, wherein the location identifier of the independently decodable area comprises tile identifiers (tile id) of one or more tiles; and decode the independently decodable area of the to-be-decoded picture according to the location identifier of the independently decodable area comprised in the auxiliary message.

9. (Currently Amended) A non-transitory computer-readable storage medium, wherein the computer-readable storage medium stores several instructions, and when the several instructions are executed by a device, the device is triggered to perform the following operations: 
receiving a video bitstream, wherein the video bitstream comprises a to-be-decoded video and supplemental enhancement information (SEI), wherein the to-be-decoded video comprises a to-be-decoded picture sequence; 
acquiring a to-be-decoded picture from the to-be-decoded picture sequence and an auxiliary message corresponding to the to-be-decoded picture, wherein the auxiliary message is comprised in the SEI and comprises profile information and level information used for decoding the independently decodable area, and the profile information is used to identify a coding tool set in the independently decodable area; 
determining, by the decoder, performance of the decoder meets a performance requirement according to the level information defined for an independently decodable area of the to-be-decoded picture; 
obtaining a location identifier of the independently decodable area of the to-be- decoded picture according to the auxiliary message, wherein the location identifier of the independently decodable area comprises tile identifiers of one or more tiles; and 
decoding the independently decodable area of the to-be-decoded picture according to the location identifier of the independently decodable area comprised in the auxiliary message.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Itakura (U.S. Patent Publication No. 20090016622 A1) (hereinafter Itakura).  Itakura discloses dividing an image frame into a plurality of tiles, encoding such that each tile can be independently decoded, and providing a header including configuration information of each tile wherein the configuration information includes information regarding the size of the tile, and the position of the tile relative to a reference grid.  Particular areas or tiles are able to be selected to generate new image frame information based on the configuration information of each tile.
Segall (U.S. Patent Publication No. 20130016786 A1) (hereinafter Segall) discloses signaling a given number of markers in a bitstream which define the location of an independently decodable tile area, wherein a number of markers being signaled in a bitstream or being defined with a profile or level that correlates to the starting location of a tile in a picture.  Markers are signaled, but not for every tile in the bitstream, which facilitates parallelism between encoding and decoding.
Hannuksela et al. (U.S. Patent Publiclation No. 20140003489 A1) (hereinafter Hannuksela) discloses signaling parameters in a sequence parameter set (SPS) as an SEI message, including parameters significant for buffer – such constraints specified in a level may relate to a maximum bit rate and maximum data rate.  While Hannuksela discloses the use of SEI message semantics as being responsible for signaling parameters important for buffer timing and bit rate considerations, and addresses general picture granularity, it does not disclose that the level is at a granularity for decoding an independently decodable area of a tile.
However, the above cited prior art fails to teach or render obvious the following combination of elements in independent claims 1, 6, 8, and 9 per the above Examiner’s Amendment: “acquiring, by the decoder, a to-be-decoded picture from the to-be-decoded picture sequence and an auxiliary message corresponding to the to-be-decoded picture, wherein the auxiliary message is comprised in the SEI and comprises level information defined for an independently decodable area of the to-be-decoded picture;” and “determining, by the decoder, performance of the decoder meets a performance requirement according to the level information defined for the independently decodable area of the to-be-decoded picture”

The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486